DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 have been examined.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-6 are directed to a smart card, claims 7-11 are directed to a system and claims 12-16 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing a payment transaction which is an abstract idea. Specifically, the claims recite “receiving a payment request….; displaying selectable payment options…; receiving a selection of a payment option…; and based on the payment option selected, transmitting…payment instructions to execute a payment ” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving a payment request, displaying selectable payment options, receiving a selection pf a payment option and based on selection, transmitting payment instructions which is a process that deals with certain methods of organizing human activity such as commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory merely use a computer as a tool to perform an abstract idea. Specifically, microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory perform the steps of receiving a payment request, displaying selectable payment options, receiving a selection pf a payment option and based on selection, transmitting payment instructions. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory perform the steps of receiving a payment request, displaying selectable payment options, receiving a selection pf a payment option and based on selection, transmitting payment instructions. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole the combination of elements recited in the claims merely recite the concept performing payment transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate 
Dependent claims further describe the abstract idea of performing a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitroda (US 5590038).
With respect to claims 1, 7 and 12 Pitroda discloses: 
a microprocessor (See Fig 3); 
a touch-sensitive screen (See Fig 3); 
a power source for providing power to the microprocessor and the touch- sensitive screen (See Fig 3 column 4 lines 21-33); 
a wireless interface configured to provide wireless communication (See Fig 3); 
a payment interface (See Fig 3, 12-13); and 
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor (See Fig 3), 
receive via the wireless interface a payment request, the payment request comprising a payment amount and a recipient (See column 3 lines 29-33 and Column 14 lines 15-25); 
display selectable payment options on the touch- sensitive screen (See Fig 13, column 13 lines 59-67); 
receive a selection of a payment option via the touch- sensitive screen (See Fig 13, column 13 lines 59-67); and
based on the payment option selected, transmit via the payment interface and the wireless interface, payment instructions for executing a payment (See column 14 lines 15-33); 
wherein the card comprising metal and/or plastic (See column 9 lines 31-46) 
wherein the card includes dimensions that conform to the ISO/IEC 7810 ID-1 standard, the dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters (See column 9 lines 31-46).

With respect to claims 3, 9 and 14 Pitroda discloses all the limitations as described above. Pitroda further discloses: determine a payment amount from the payment request received; display the payment amount on the touch-sensitive screen (See column 3 lines 29-33 and Column 14 lines 15-25) ; query the user to confirm the payment amount on the touch-sensitive screen; receive the confirmation via touch-

With respect to claims 4, 10 and 15 Pitroda discloses all the limitations as described above. Pitroda further discloses: wherein the payment option selected is an option to edit the payment amount, and the computer-executable instructions, when run by the microprocessor: determine a payment amount via the payment request received; display the payment amount on the touch-sensitive screen; query the user to edit the payment amount on the touch-sensitive screen; receive an edited payment amount via the touch- sensitive screen; query the user to enter an alphanumeric code via the touch-sensitive screen before transmitting the payment instructions, the payment instructions comprising the edited payment amount (See column 13 lines 46-67 and column 14 lines 11-32); receive the alphanumeric code via the touch-sensitive screen; and verify that the alphanumeric code is associated with the user (See column 13 lines 46-58).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda (US 5590038) in view of ORTIZ (US 20180293573).
With respect to claims 2, 8 and 13 Pitroda discloses all the limitations as described above. Pitroda further disclose: display a selectable list of the alternate payors on the touch-sensitive screen; and receive a selection of an alternate payor via the touch-sensitive screen (See column 13 lines 47-67). Pitroda does not explicitly disclose: transmit a query to the issuer of the smart card for a set of predetermined alternate payors; in response to the query, receive via the wireless interface a set of predetermined alternate payors. ORTIZ discloses: transmit a query to the issuer of the smart card for a set of predetermined alternate payors; in response to the query, receive via the wireless interface a set of predetermined alternate payors (See paragraph 0249-0255). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Pitroda reference with the ORTIZ reference in order to provide other funding sources to complete a transaction (ORTIZ paragraph 0026).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda (US 5590038) in view of Kinoshita (US 20030055792).
With respect to claims 5 and 11 Pitroda discloses all the limitations as described above. Pitroda does not disclose: determine a network address of a payment gateway, .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda (US 5590038).
With respect to claims 6 and 16 Pitroda discloses all the limitations as described above. Pitroda further discloses: the power source is rechargeable via solar energy, inductive charging, and/or a charging port; and the microprocessor, the power source, the wireless interface, the payment interface, the touch-sensitive screen, and the memory are embedded in the card (See Fig 3, column 4 lines 21-33). Pitroda discloses wireless interface (See Fig 3 part 39). Pitroda does not explicitly disclose wherein wireless interface is a nano wireless network interface card. However, Examiner takes Official notice that nano wireless network interface card is old and well known in the art. Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to substitute wireless interface of Pitroda with the well known nano wireless network interface card in order to yield a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.